Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 11/19/21.  Claims 17-18 are pending.  Claims 1-16 have been canceled. The present application is being examined under the pre-AIA  first to invent provisions. 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The sealant layer must have antecedent basis.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealant layer on the outer side of the wall panel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support found for the wall panel having a sealant layer positioned on the outer side thereof.
Applicant’s remarks indicates that support may be found at several locations in the instant specification and priority application 61/706,148.  The examiner respectfully disagrees.  The instant application and priority application only discuss sealing seams between adjacent panels once they are installed on the underlying building component/wall.  There is no support for the panels themselves comprising a seal layer on the outer side.

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2006/0068188 to Morse et al. in view of U.S. 2011/0214372 to Mullet et al.
Note the embodiments of figures 4A-5B of Morse which provide a panel 500 comprising a fiber reinforced cement layer 502 with a foam insulating inner layer 504 covering the entire back side thereof.  Paragraph [0032] recites that the substrate of the invention may be any fiber-cement composition and incorporates several examples by reference.  With respect to claim 3, at least US 6,030,447, incorporated by reference indicates the reinforcing material may be fiberglass [cl. 13].  As the layer 502 is reinforced with the same material [fiberglass] it is considered to perform the same function of high strength and configured to be the principal load carrying member of the layer.  The load applicant is referencing is the weight of the panel. The entire purpose of adding reinforcing materials to cementatious products is that cementatious products while notoriously strong in compression are extremely weak in tension.  Reinforcing is added to be the principal-load carrying member of tensile and bending loads from the weight of the panel to prevent cracking and failure.  The fiberglass reinforcement of Morse et al. would be the principal load carrying member of the middle layer as the primary loads on the panel when in use would be tensile loads from its own weight.  The cement layer inherently forms a matrix which holds the reinforcing at desired locations and orientation.  Paragraph [0047] recites that the cement substrate may have any of a variety of surface patterns or texture such as stucco which as bets understood would meet the limitation of a sealant layer.

Morse fails to provide the foam insulating inner layer is comprised of a two part rigid urethane pour foam [cl. 2] having a uniform thickness with an insulation factor greater than or equal to R7 and less than or equal to R21.
Mullet teaches that at the time of the invention it was known to use two part rigid urethane foams [0049] to chemically bond to a substrate without the use of adhesives [0041]. Paragraph [0051] of Mullet calls for an R8 insulation factor which falls within the claimed range of R7-R21.
There would have been no unexpected or unpredictable results obtained in providing the claimed two part urethane foam in the claimed R values when considering the teachings of Morse and Mullet.
Figure 5B of Morse shows a plurality of panels 500 attached to building structure 510.

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2006/0068188 to Morse et al. in view of U.S. 2011/0214372 to Mullet et al. as provided above further in view of U.S. 2005/0076611 to Crawford.
Morse as modified by Mullet above provides each of the elements of the claims as bets understood.  However, if one were to argue that paragraph [0047] of Morse fails 
Crawford paragraph [0052] teaches that at the time of the effective filing date of the invention it was known that a waterproof tape 50 could be applied over the seams of cement/foam panels and Crawford paragraph [0053] teaches that at the time of the effective filing date of the invention it was known that a finish coat can be applied to cement layer to provide a waterproof finish.
It would have been obvious to one having ordinary skill in the art at the time of the invention that the outer side of the cement layer of Morse could have a waterproof finish coat applied and that seams of adjacent panels could be covered with a weatherproof tape as taught by Crawford, each of which would meet the sealant layer of claim 17.  There would have been no unexpected unpredictable results obtained in sealing the outer side to prevent water intrusion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636